DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 2 and 4 and 6 and 8 and 18-21 is/are objected to because of the following informalities:  change “the first and second channel quality thresholds” in lines 5-6 of claims 2 and 4 and 6 and 8 and 18-21 and lines 6-7 of claim 29 to “the channel quality threshold and the second channel quality threshold”.  Appropriate correction is required.
Claim(s) 12-13 is/are objected to because of the following informalities:  change “the channel” in line 2 of claim 12 and line 3 of claim 13 to “a channel”.  Appropriate correction is required.
Claim(s) 11 and 16 and 25 is/are objected to because of the following informalities:  change “wherein receiving” in line 1 to “wherein the receiving”.  Appropriate correction is required.
Claim(s) 22 and 27 is/are objected to because of the following informalities:  change “wherein transmitting” in line 1 to “wherein the transmitting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 5, 7, 9-10, 14-15 and 28-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear how the beam failure indicator is both the interference-based beam failure indicator and a channel-based beam failure indicator. Does Applicant meant to have “when” instead of “based at least in part on” in lines 5 and 10?
Claims 3, 5, 7 and 9 recites the limitation "the beam failure indicator" in lines 4 and 9 of claim 3 and lines 4 and 10 of claim 5 and lines 5 and 11 of claim 7 and lines 4 and 8 of claim 9.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 5, it is unclear how the beam failure indicator is both the interference-based beam failure indicator and a channel-based beam failure indicator. Does Applicant meant to have “when” instead of “based at least in part on” in lines 5 and 11?
Regarding claim 7, it is unclear how the beam failure indicator is both the interference-based beam failure indicator and a channel-based beam failure indicator. Does Applicant meant to have “when” instead of “based at least in part on” in lines 6 and 12?
Regarding claim 9, it is unclear how the beam failure indicator is both the interference-based beam failure indicator and a channel-based beam failure indicator. Does Applicant meant to have “when” instead of “based at least in part on” in lines 5 and 9? Claim 10 fails to resolve the deficiency of claim 9 and is thus rejected under similar rationale.
Claim 14 recites the limitation "the beam failure indicator" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 fails to resolve the deficiency of claim 14 and is thus rejected under similar rationale.
Regarding claim(s) 28, the boundaries of “determining a type of beam failure indicator to be an interference-based beam failure indicator” and “performing one or more signal measurements in accordance with the configuration” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., processor or memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claim 29 fails to resolve the deficiency of claim 28 and is thus rejected under similar rationale.
Regarding claim(s) 29, the boundaries of “the type of beam failure indicator is determined” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., processor or memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.
Regarding claim(s) 30, the boundaries of “determining a type of beam failure indicator to be an interference-based beam failure indicator” and “performing one or more signal measurements in accordance with the configuration” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., processor or memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claim 29 fails to resolve the deficiency of claim 28 and is thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 22-24, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210028853 by Wu et al. (hereinafter Wu) in view of US 20220159484 by Matsumura et al. (hereinafter Matsumura).

Regarding claim 17, Wu teaches a method for wireless communications at a base station, comprising: 
transmitting, to a user equipment (UE), a configuration (¶ 90, the network device sends configuration information used for beam failure detection to the terminal); 
a reference signal (¶ 27, the terminal measures a beam failure detection reference signal (Beam Failure Detection Reference Signal, BFD RS) at a physical layer, and determines whether a beam failure event occurs according to a result of the measurement. A condition for the terminal to determine occurrence of the beam failure event include that: if a metric (metric) of all serving control beams is detected to satisfy a preset condition, such as a block error ratio (Block Error Ratio, BLER) of a physical downlink control channel (Physical Downlink Control Channel, PDCCH) exceeds a preset threshold … Configuration information used for beam failure detection includes parameter information involved in a beam failure detection process. For example, the configuration information includes at least: a reference signal configuration for beam failure detection (e.g., failure Detection Resources)…) for the UE to perform one or more signal measurements in accordance with the configuration (given non-patentable weight since this is an intended result/purpose of a positively recited step/process); 
and receiving, from the UE, an indication of a beam failure indicator at the UE (¶ 25, a beam failure detection method performed by a terminal side; ¶ 27, it is determined as a beam failure instance, and a physical layer of the terminal reports an indicator to an upper-layer, such as a media access control (Media Access Control, MAC) layer; ¶ 27, BFR mechanism includes: beam failure detection…sending a beam failure recovery request (Beam Failure Recovery request, BERQ) and monitoring response information sent from a network device based on the beam failure recovery request. Although not explicitly stated, the beam failure recovery request implicitly indicates at least one indicator of beam failure instance at the terminal), the beam failure indicator corresponding to one or more beams of the UE (¶ 27, it is determined as a beam failure instance, and a physical layer of the terminal reports an indicator; abstract, beam failure detection corresponding to a target beam; where the target beam is one of beams supported by the terminal).
Although Wu teaches a configuration, the UE and a reference signal, Wu does not explicitly disclose a configuration indicating a channel quality threshold for determining a type of beam failure indicator to be an interference-based beam failure indicator (this for statement is given non-patentable weight since this is an intended result/purpose of the channel quality threshold) and transmitting, to the UE, a reference signal.
Matsumura in the same or similar field of endeavor teaches a configuration indicating a channel quality threshold (¶ 33, When a certain condition is satisfied, the UE detects a beam failure. For example, when a block error rate (BLER) is less than a threshold regarding all of the configured BFD-RSs (BFD-RS resource configurations), the UE may detect occurrence of a beam failure; ¶ 37, information related to beam failure detection (BFD) (for example, the threshold described above), and the like may be configured for (reported to) the UE by using higher layer signaling or the like; ¶ 77, the threshold may be configured for the UE from the base station by using higher layer signaling) for determining a type of beam failure indicator to be an interference-based beam failure indicator (given non-patentable weight since this is an intended result/purpose of the channel quality threshold) and transmitting, to the UE, a reference signal (¶ 29, UE performs measurement based on reference signal (RS) resources that are transmitted; ¶ 31, The RS measured in Step S101 may be referred to as an RS for beam failure detection (Beam Failure Detection RS (BFD-RS)); ¶ 32, radio wave from the base station is disturbed, and thus the UE cannot detect the BFD-RS (or received quality of the RS is deteriorated); fig. 1, shows at s101, base station transmitting to UE RS(es)). By modifying Wu’s teachings of a configuration, the UE and a reference signal with Matsumura’s teachings of a configuration indicating a channel quality threshold for determining a type of beam failure indicator to be an interference-based beam failure indicator and transmitting, to the UE, a reference signal, the modification results in a configuration indicating a channel quality threshold for determining a type of beam failure indicator to be an interference-based beam failure indicator and transmitting, to the UE, a reference signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s teachings with Matsumura’s above teachings. The motivation is appropriately performing a BFR procedure (Matsumura ¶ 9). Known work in one field of endeavor (Matsumura prior art) may prompt variations of it for use in either the same field or a different one (Wu prior art) based on design incentives (appropriately performing a BFR procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 22, the combination teaches the method of claim 17, wherein transmitting the reference signal comprises: transmitting a beam failure detection reference signal to the UE (Matsumura ¶ 29, 31 and 32 and fig. 1; Wu ¶ 90, the terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Matsumura’s teachings of transmitting a beam failure detection reference signal to a UE. The motivation is appropriately performing a BFR procedure (Matsumura ¶ 9).

Regarding claim 23, the combination teaches the method of claim 22, wherein the beam failure detection reference signal is specific to one of the interference-based beam failure indicator or a channel-based beam failure indicator (Matsumura ¶ 33, When a certain condition is satisfied, the UE detects a beam failure. For example, when a block error rate (BLER) is less than a threshold regarding all of the configured BFD-RSs (BFD-RS resource configurations), the UE may detect occurrence of a beam failure. When occurrence of a beam failure is detected, a lower layer (physical (PHY) layer) of the UE may report (indicate) a beam failure instance to a higher layer (MAC layer); ¶ 32, the radio wave from the base station is disturbed, and thus the UE cannot detect the BFD-RS (or received quality of the RS is deteriorated). Such disturbance may occur due to an obstruction, fading, interference, or the like between the UE and the base station, for example; ¶ 31, The RS measured in Step S101 may be referred to as an RS for beam failure detection (Beam Failure Detection RS (BFD-RS)) or the like; ¶ 30, The RS may be at least one of a synchronization signal block (SSB) and an RS for channel state measurement (Channel State Information RS (CSI-RS)). Note that the SSB may be referred to as an SS/PBCH (Physical Broadcast Channel) block). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Matsumura’s teachings of the beam failure detection reference signal is specific to one of the interference-based beam failure indicator or a channel-based beam failure indicator. The motivation is appropriately performing a BFR procedure (Matsumura ¶ 9).

Regarding claim 24, the combination teaches the method of claim 22, wherein the beam failure detection reference signal instructs the UE to measure one or more parameters (Matsumura ¶ 29, the UE performs measurement based on reference signal (RS) resources that are transmitted; ¶ 31, The RS measured in Step S101 may be referred to as an RS for beam failure detection (Beam Failure Detection RS (BFD-RS))) for determining the type of beam failure indicator to be one of the interference-based beam failure indicator or a channel-based beam failure indicator (this for statement is given non-patentable weight since this is an intended result/purpose of a positively recited step/process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Matsumura’s teachings of the beam failure detection reference signal instructs the UE to measure one or more parameters for determining the type of beam failure indicator to be one of the interference-based beam failure indicator or a channel-based beam failure indicator. The motivation is appropriately performing a BFR procedure (Matsumura ¶ 9).

Regarding claim 27, the combination teaches the method of claim 17.
Although Wu teaches transmitting the configuration comprises: transmitting the configuration, Wu does not explicitly disclose transmitting the configuration comprises: transmitting the configuration via a radio resource control (RRC) message, downlink control information, a medium access control (MAC) control element (MAC-CE), or any combination thereof.
Matsumura in the same or similar field of endeavor teaches the concept of transmitting a configuration via a radio resource control (RRC) message, downlink control information, a medium access control (MAC) control element (MAC-CE), or any combination thereof (¶ 38; ¶ 63; ¶ 44; ¶ 84; ¶ 108). By modifying Wu’s teachings of transmitting the configuration comprises: transmitting the configuration with Matsumura’s teachings of the concept of transmitting a configuration via a radio resource control (RRC) message, downlink control information, a medium access control (MAC) control element (MAC-CE), or any combination thereof, the modification results in transmitting the configuration comprises: transmitting the configuration via a radio resource control (RRC) message, downlink control information, a medium access control (MAC) control element (MAC-CE), or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Matsumura’s teachings of the beam failure detection reference signal instructs the UE to measure one or more parameters for determining the type of beam failure indicator to be one of the interference-based beam failure indicator or a channel-based beam failure indicator. The motivation is appropriately performing a BFR procedure (Matsumura ¶ 9).

Regarding claim 30, Wu teaches an apparatus for wireless communications at a base station, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (¶ 102, network device; ¶ 103, the method performed by the above network device in the embodiments may be implemented in the baseband apparatus 63, which includes a processor 64 and a storage 65; ¶ 104, the processor 64 connected to the storage 65 to call a program in the storage 65 to perform an operation of the network device shown in the above method embodiment): 
transmit, to a user equipment (UE), a configuration (¶ 90, the network device sends configuration information used for beam failure detection to the terminal); 
a reference signal (¶ 27, the terminal measures a beam failure detection reference signal (Beam Failure Detection Reference Signal, BFD RS) at a physical layer, and determines whether a beam failure event occurs according to a result of the measurement. A condition for the terminal to determine occurrence of the beam failure event include that: if a metric (metric) of all serving control beams is detected to satisfy a preset condition, such as a block error ratio (Block Error Ratio, BLER) of a physical downlink control channel (Physical Downlink Control Channel, PDCCH) exceeds a preset threshold … Configuration information used for beam failure detection includes parameter information involved in a beam failure detection process. For example, the configuration information includes at least: a reference signal configuration for beam failure detection (e.g., failure Detection Resources)…) for the UE to perform one or more signal measurements in accordance with the configuration (given non-patentable weight since this is an intended result/purpose); 
and receive, from the UE, an indication of a beam failure indicator at the UE (¶ 25, a beam failure detection method performed by a terminal side; ¶ 27, it is determined as a beam failure instance, and a physical layer of the terminal reports an indicator to an upper-layer, such as a media access control (Media Access Control, MAC) layer; ¶ 27, BFR mechanism includes: beam failure detection…sending a beam failure recovery request (Beam Failure Recovery request, BERQ) and monitoring response information sent from a network device based on the beam failure recovery request. Although not explicitly stated, the beam failure recovery request implicitly indicates at least one indicator of beam failure instance at the terminal), the beam failure indicator corresponding to one or more beams of the UE (¶ 27, it is determined as a beam failure instance, and a physical layer of the terminal reports an indicator; abstract, beam failure detection corresponding to a target beam; where the target beam is one of beams supported by the terminal).
Although Wu teaches a configuration, the UE and a reference signal, Wu does not explicitly disclose a configuration indicating a channel quality threshold for determining a type of beam failure indicator to be an interference-based beam failure indicator (this for statement is given non-patentable weight since this is an intended result/purpose of the channel quality threshold) and transmit, to the UE, a reference signal.
Matsumura in the same or similar field of endeavor teaches a configuration indicating a channel quality threshold (¶ 33, When a certain condition is satisfied, the UE detects a beam failure. For example, when a block error rate (BLER) is less than a threshold regarding all of the configured BFD-RSs (BFD-RS resource configurations), the UE may detect occurrence of a beam failure; ¶ 37, information related to beam failure detection (BFD) (for example, the threshold described above), and the like may be configured for (reported to) the UE by using higher layer signaling or the like; ¶ 77, the threshold may be configured for the UE from the base station by using higher layer signaling) for determining a type of beam failure indicator to be an interference-based beam failure indicator (given non-patentable weight since this is an intended result/purpose of the channel quality threshold) and transmitting, to the UE, a reference signal (¶ 29, UE performs measurement based on reference signal (RS) resources that are transmitted; ¶ 31, The RS measured in Step S101 may be referred to as an RS for beam failure detection (Beam Failure Detection RS (BFD-RS)); ¶ 32, radio wave from the base station is disturbed, and thus the UE cannot detect the BFD-RS (or received quality of the RS is deteriorated); fig. 1, shows at s101, base station transmitting to UE RS(es)). By modifying Wu’s teachings of a configuration, the UE and a reference signal with Matsumura’s teachings of a configuration indicating a channel quality threshold for determining a type of beam failure indicator to be an interference-based beam failure indicator and transmitting, to the UE, a reference signal, the modification results in a configuration indicating a channel quality threshold for determining a type of beam failure indicator to be an interference-based beam failure indicator and transmit, to the UE, a reference signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s teachings with Matsumura’s above teachings. The motivation is appropriately performing a BFR procedure (Matsumura ¶ 9). Known work in one field of endeavor (Matsumura prior art) may prompt variations of it for use in either the same field or a different one (Wu prior art) based on design incentives (appropriately performing a BFR procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Matsumura and in further view of US 2021/0234601 by Awadin et al. (hereinafter Awadin).

Regarding claim 25, the combination teaches the method of claim 17.
Although the combination teaches receiving the indication of the beam failure indicator and the UE, the combination does not explicitly disclose receiving the indication of the beam failure indicator comprises: receiving, from the UE, a report comprising a count of beam failure indicators at the UE, the count of beam failure indicators corresponding to a beam associated with the beam failure indicator or all beams configured for the UE.
Awadin in the same or similar field of endeavor teaches receiving an indication of a beam failure indicator comprises: receiving, from a UE, a report comprising a count of beam failure indicators at the UE, the count of beam failure indicators corresponding to a beam associated with the beam failure indicator or all beams configured for the UE (¶ 79, the UE PHY may report the beam failure instance to the UE MAC which counts those instances…Or for multiple beam failure instances, the UE may indicate their number instead of one-by-one indication to reduce the overhead. Such indication may be carried by PUCCH or UCI piggybacked UCI on PUSCH, or other UL channels or signals such PRACH, for example; ¶ 98, beam failure instance counter in the higher layer…The values of such counters may be reported to the gNB on PUCCH or UCI piggybacked on PUSCH. Moreover, these values may be transmitted on PUSCH on configured grant; ¶ 69, If the UE successfully recognize the BFRS detection signal, then it proceeds assessing the quality of the beam and declare beam failure instances to the higher layer when the measurements quality is less than particular threshold). By modifying the combination’s teachings of receiving the indication of the beam failure indicator and the UE with Awadin’s teachings of receiving an indication of a beam failure indicator comprises: receiving, from a UE, a report comprising a count of beam failure indicators at the UE, the count of beam failure indicators corresponding to a beam associated with the beam failure indicator or all beams configured for the UE, the modification results in receiving the indication of the beam failure indicator comprises: receiving, from the UE, a report comprising a count of beam failure indicators at the UE, the count of beam failure indicators corresponding to a beam associated with the beam failure indicator or all beams configured for the UE.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Awadin’s above teachings. The motivation is improving beam failure recovery (Awadin ¶ 3). Known work in one field of endeavor (Awadin prior art) may prompt variations of it for use in either the same field or a different one (Wu prior art) based on design incentives (improving beam failure recovery) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 26, the combination teaches the method of claim 25, wherein the report is received via uplink control information or a medium access control (MAC) control element (MAC-CE) (Awadin ¶ 79 and 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Awadin’s teachings of the report is received via uplink control information or a medium access control (MAC) control element (MAC-CE). The motivation is improving beam failure recovery (Awadin ¶ 3).

Allowable Subject Matter
Claim(s) 1-2, 4, 6, 8, 11-13, and 16 is/are allowed.
Claims 3, 5, 7, 9-10 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 18-21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “a channel quality threshold for determining a type of beam failure indicator to be an interference-based beam failure indicator” and “the type of beam failure indicator is based at least in part on the one or more signal measurements and the channel quality threshold” of claims 1 and 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220021476 by Mo discloses determining which indicator to report to a higher layer based on one or more thresholds (see at least ¶ 48);
US 20210194756 by Babaei et al. discloses determining a beam failure instance based on received powers thresholds (see at least ¶ 445 and 447); 
US 20190253941 by Cirik et al. discloses determining a beam failure instance based on channel quality thresholds (see at least ¶ 370); and
US 20190253986 by Jeon et al. discloses determining a beam failure instance based on channel quality thresholds (see at least ¶ 349).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476